                                                                                                          Electronically Filed - Callaway - February 24, 2021 - 04:00 PM
                                                                                21CW-CV00191
               IN THE CIRCUIT COURT OF CALLAWAY COUNTY, MISSOURI


 Kerry Gilbert                                               )
                                                             )
                                 Plaintiff,                  )
                                                             )          Case No.
 v.                                                          )          Division
                                                             )
 ESTES EXPRESS LINES                                         )
 Serve Registered Agent:                                     )   JURY TRIAL DEMANDED
 CSC-Lawyer Incorporating Service Co.                        )
 221 Bolivar Street                                          )
 Jefferson City, Missouri, 65101                             )
                                                             )
 AND                                                         )
                                                             )
 RANDALL ROSS                                                )
 Serve at:                                                   )
 201 Beverly Lane                                            )
 Collinsville, Illinois, 62234                               )
                                                             )
                                   Defendant(s).             )




                                        PETITION FOR DAMAGES

       Plaintiff Kerry Gilbert, by and through the undersigned counsel, and for cause of action against

Defendant Estes Express Lines and Randall Ross, alleges and avers as follows:

                                                   PARTIES

       1.      At all relevant times, Plaintiff Kerry Gilbert was an individual over the age of 18 and

resident of Paragould, Arkansas.

       2.      Defendant Estes Express Lines is a Virginia for-profit corporation with its principal

place of business in Richmond, Virginia, and may be served with process through its registered agent,

CSC-Lawyer Incorporating Service Co, 221 Bolivar Street, Jefferson City, Missouri, 65101.

                                                      1


            Case 2:21-cv-04049-NKL Document 1-1 Filed 03/10/21 Page 1 of 21
                                                                                        EXHIBIT 1
                                                                                                             Electronically Filed - Callaway - February 24, 2021 - 04:00 PM
        3.      Defendant Randal Ross is an individual over the age of 18 residing in Collinsville,

Illinois.

                                             JURISDICTION

        4.      This Court has personal jurisdiction over Defendant Estes Express Lines in this matter

pursuant to Section 506.500 of the Missouri Revised Statutes.

        5.      This Court has personal jurisdiction over Defendant Randall Ross in this matter pursuant

to 506.500 of the Missouri Revised Statutes.

        6.      This Court has subject matter jurisdiction in this matter as these claims arise out of the

commission of a tort and the amount in controversy exceeds $25,000.00.

        7.      The events giving rise to this action occurred in Callaway County, Missouri and

therefore venue is vested in this Court by virtue of Section 508.010.4 of the Missouri Revised Statutes.

                                       COMMON ALLEGATIONS

        8.      According to its website, Defendant Estes Express Lines is “the largest, privately-owned

freight shipping company in North America.”

        9.      According to its website, Defendant Estes Express Lines is “As an asset-based freight

transportation and custom logistics solutions provider, Estes manages a fleet of more than 7,000

tractors and 30,000 trailers, as well as a network of 260+ terminals."

        10.     Upon information and belief, Defendant Estes Express Lines currently has over 19,000

employees in total and above 8,900 drivers.

        11.     Defendant Estes Express currently maintains at least four terminals in the State of

Missouri, located in Kansas City, Columbia, Springfield, and Saint Louis.

        12.     One of the Estes Express Line vehicles is a 2014 Kenworth truck (the “semi-truck”)

with North Carolina Registration #MM2163, pulling two box trailers.

        13.     On March 12, 2019, Plaintiff Gilbert was driving a 2015 Kenworth 310 truck westbound
                                                   2


              Case 2:21-cv-04049-NKL Document 1-1 Filed 03/10/21 Page 2 of 21
                                                                                                           Electronically Filed - Callaway - February 24, 2021 - 04:00 PM
on Interstate 70 in Callaway County, Missouri.

       14.     At said time and place, Defendant Randal Ross was employed by Defendant Estes

Express Lines and driving the semi-truck Westbound on Interstate 70 in Callaway County, Missouri.

       15.     At all times relevant to this Petition for Damages, Defendant Randall Ross was acting

within the course and scope of his employment with Defendant Estes Express Lines.

       16.     At said time and place, Defendant Randal Ross attempted to change lanes.

       17.     At said time and place, Defendant Randal Ross entered Plaintiff’s lane of travel and

caused Plaintiff’s vehicle to travel off of the roadway.

       18.     At said time and place, Plaintiff’s vehicle traveled off of the roadway and collided with

the highway guardrail.

       19.     At said time and place, Plaintiff was severely injured.

              COUNT I: Negligence Against Defendant Ross and Estes Express Lines

Plaintiff hereby incorporates by reference each and every allegation contained in the above paragraphs

of Petition for Damages as if full set forth herein.

       20.     In conducting motor carrier operations upon the roadways of the State of Missouri,

including the use and operation of the subject semi-truck, Defendant Estes Express and Defendant Ross

owed others, including Plaintiff, a duty to use the highest degree of care in operating a vehicle on the

roadway.

       21.     Defendant Estes Express Lines is vicariously liable for the negligent acts and/or

omissions of Defendant Ross, in that Defendant Estes Express was acting by and through Defendant

Ross as its agent or employee at the time that he engaged in such negligent acts and/or omissions.

       22.     In causing the wreck, as set forth above in the preceding paragraphs, Defendant Ross

and Defendant Estes Express Lines, acting through its agent or employee, breached their duty of care

and was negligent in one or more of the following respects:
                                                   3


             Case 2:21-cv-04049-NKL Document 1-1 Filed 03/10/21 Page 3 of 21
                                                                                                           Electronically Filed - Callaway - February 24, 2021 - 04:00 PM
             a) Defendant drove his vehicle at an excessive speed;

             b) Defendant failed to keep a careful lookout;

             c) Defendant failed to maintain his vehicle under proper control;

             d) Defendant drove in a careless and imprudent manner;

             e) Defendant failed to properly signal;

             f) Defendant drove into Plaintiff’s lane;

             g) Defendant failed to properly alert Plaintiff that Defendant was attempting to change

                lanes;

             h) Defendant Ross drove the subject semi-truck at a time that its parts, accessories and

                equipment were not in good working order;

             i) Defendant Ross failed to verify, prior to the use of the subject semi-truck, that the

                subject semi-truck could be driven in a safe manner on the roadway;

             j) Defendant Ross failed to follow the Rules of the Road in Missouri;

             k) Defendant caused a wreck while Plaintiff was a passenger in the vehicle; and

             l) In other respects, unknown to Plaintiff at this time, but which may become known at

                trial.

       23.      As a direct and proximate result of the collision, which was caused by the

aforementioned acts and omissions of Defendant, Plaintiff has endured and will continue to endure

significant pain and suffering.

       24.      As a direct and proximate result of the aforesaid negligence of Defendant, Plaintiff has

become disabled.

       25.      As a direct and proximate result of the aforesaid negligence of Defendant, Plaintiff has

suffered and will continue to suffer damages including, but not limited to:

       a) Past medical and hospital expenses;
                                                       4


             Case 2:21-cv-04049-NKL Document 1-1 Filed 03/10/21 Page 4 of 21
                                                                                                            Electronically Filed - Callaway - February 24, 2021 - 04:00 PM
       b) Future medical, hospital and life care expenses;

       c) Past lost wages;

       d) Diminished earning capacity;

       e) Loss of employment;

       f) Loss of ability to obtain employment;

       g) Past and future emotional distress;

       h) Mental anguish;

       i) Disfigurement;

       j) Past and future pain and suffering; and

       k) Past and future loss of enjoyment of life.

       26.     All of Plaintiff’s injuries, disabilities, infirmities and damages are permanent, painful,

and progressive in nature and extent.

WHEREFORE, Plaintiff prays this Court enter judgement against Defendants for a reasonable sum of

damages in excess of $25,000.00, Plaintiff’s costs and for such other and further relief as the Court

deems just and proper.

                   COUNT II: Negligence Against Defendant Estes Express Lines

       27.     Plaintiff incorporates by reference each and every statement, allegation and averment

contained in the paragraphs above as if fully set forth herein.

       28.     In conducting motor carrier operations upon the roadways of the State of Missouri,

including the use and operation of the subject semi-struck, Defendant Estes Express and Defendant

Ross owed others, including Plaintiff, a duty to use the highest degree of care in operating a vehicle on

the roadway.

       29.     Defendant Estes Express Lines is vicariously liable for the negligent acts and/or

                                                     5


             Case 2:21-cv-04049-NKL Document 1-1 Filed 03/10/21 Page 5 of 21
                                                                                                               Electronically Filed - Callaway - February 24, 2021 - 04:00 PM
omissions of Defendant Ross, in that Defendant Estes Express was acting by and through Defendant

Ross as its agent or employee at the time that he engaged in such negligent acts and/or omissions.

       30.      Defendant Estes Express Lines, acting through its agent or employee, breached their

duty of care and was negligent in one or more of the following respects:

             a. It failed to properly train its drivers, including defendant Ross, in the safe operation of

                its delivery vehicles;

             b. It failed to prevent distracted driving with its drivers;

             c. It failed to properly monitor its delivery drivers’ driving habits, including defendant

                Ross’;

             d. Defendant Estes Express Lines knew or should have known that Defendant Ross had a

                particular unfitness for the position so as to create a danger of harm to third persons,

                which was known or should have been known to Defendant Estes Express at the time of

                Defendant Ross’ hiring or retention;

             e. Defendant Estes Express did not exercise the care that a reasonable person would

                exercise under the circumstances in contracting with or hiring Defendant Ross;

             f. Defendant Estes Express knew that the work performed by Defendant Ross involved the

                risk of bodily harm if such work was not done skillfully and carefully, but it failed to

                contract with or hire persons who possess the knowledge, skill, experience and available

                equipment needed to do the work which they were employed to do without creating

                unreasonable risk of injury to others;

             g. Defendant Estes Express knew that the work performed by Defendant Ross involved the

                risk of bodily harm unless it was skillfully and carefully done, but failed to contract with

                or hire persons who posses the personal characteristics to safely perform the work;


                                                       6


             Case 2:21-cv-04049-NKL Document 1-1 Filed 03/10/21 Page 6 of 21
                                                                                                  Electronically Filed - Callaway - February 24, 2021 - 04:00 PM
h. Defendant Estes Express ordered or directed the actions of Defendant Ross and/or

   retained control over the operative details of Defendant Ross’ work, but failed to order,

   direct or control such work in a reasonably safe manner;

i. Defendant Estes Express failed to determine that Defendant Ross lacked the requisite

   ability, fitness and qualifications to operate a commercial vehicle at the time of his first

   employment or contracting with Defendant Estes Express;

j. Defendant Estes Express failed to provide adequate and sufficient training to Defendant

   Ross such that he could obtain the requisite ability, fitness, and qualifications to operate

   the subject semi-truck;

k. Defendant Estes Express failed to determine that Defendant Ross lacked the requisite

   ability, fitness, and qualifications to operate a commercial vehicle between the time of

   his first employment or contracting with Defendant Estes Express and the incident on

   March 12, 2019;

l. Defendant Estes Express failed to ensure that Defendant Ross possessed sufficient

   knowledge of the Federal Motor Carrier Safety Regulations and Missouri’s Regulatory

   Provisions so as to adequately comply with the applicable regulations and safety

   provisions to safely operate the subject semi-truck;

m. Defendant Estes Express failed to monitor the activities of Defendant Ross so as to

   become aware of his failure to comply with one or more of the Federal Motor Carrier

   Safety Regulations and/or Missouri’s Regulatory Provisions;

n. Defendant Estes Express Lines entrusted and allowed Defendant Ross to operate the

   subject semi-truck at a time when it knew, or should have known, that Defendant Ross

   lacked the ability, fitness and qualifications to safely operate the subject semi-truck at

   the time of the incident on March 12, 2019;
                                       7


Case 2:21-cv-04049-NKL Document 1-1 Filed 03/10/21 Page 7 of 21
                                                                                                           Electronically Filed - Callaway - February 24, 2021 - 04:00 PM
             o. Defendant Estes Express entrusted and allowed Defendant Ross to operate the subject

                semi-truck at a time when it knew, or should have known, that he was not in compliance

                with one or more of the Federal Motor Carrier Safety Regulations and/or Missouri’s

                Regulatory Provisions so as to safely operate the subject semi-truck; and/or

             p. In other respects, unknown to plaintiff that may become discovered prior to trial.

       31.      As a direct and proximate result of the collision, which was caused by the

aforementioned acts and omissions of Defendant, Plaintiff has endured and will continue to endure

significant pain and suffering.

       32.      As a direct and proximate result of the aforesaid negligence of Defendant, Plaintiff has

become disabled.

       33.      As a direct and proximate result of the aforesaid negligence of Defendant, Plaintiff has

suffered and will continue to suffer damages including, but not limited to:

       a) Past medical and hospital expenses;

       b) Future medical, hospital and life care expenses;

       c) Past lost wages;

       d) Diminished earning capacity;

       e) Loss of employment;

       f) Loss of ability to obtain employment;

       g) Past and future emotional distress;

       h) Mental anguish;

       i) Disfigurement;

       j) Past and future pain and suffering; and

       k) Past and future loss of enjoyment of life.

                                                     8


             Case 2:21-cv-04049-NKL Document 1-1 Filed 03/10/21 Page 8 of 21
                                                                                                             Electronically Filed - Callaway - February 24, 2021 - 04:00 PM
       34.      All of Plaintiff’s injuries, disabilities, infirmities and damages are permanent, painful,

and progressive in nature and extent.

WHEREFORE, Plaintiff prays this Court enter judgement against Defendants for a reasonable sum of

damages in excess of $25,000.00, Plaintiff’s costs and for such other and further relief as the Court

deems just and proper.

       Plaintiffs also pray for judgment against Defendant Estes Express for punitive damages in such

sum as will serve to punish it and to deter it and others from like conduct.

   COUNT III: Negligent Hiring, Retention. and Supervision Against Defendant Estes Express

                                                   Lines

       35.      Plaintiff hereby incorporates by reference each and every allegation contained in the

above paragraphs of Petition for Damages as if full set forth herein.

       36.      Defendant Estes Express Lines owed a duty to the general public, including but not

limited to Plaintiff, to exercise reasonable care in selecting the entities and individuals who would be

operating trucks on public roadways. In particular, Defendant Estes Express Lines owed a duty to use

reasonable care in hiring skilled and competent drivers.

       37.      At all relevant times, Defendant Ross was not skilled and competent in the use of the

subject vehicle on public roadways. Defendant Ross was not a skilled and competent driver in many

respects, including that:

             a) Defendant Ross did not have proper knowledge of regulations and other laws applicable

                to the operation of the vehicle as it relates to the work performed on behalf of Defendant

                Estes Express Lines; and

             b) Defendant Ross failed to adhere to the regulations and other laws applicable to the

                operation of vehicles as it relates to the work performed on behalf of Defendant Estes

                Express Lines;
                                                      9


             Case 2:21-cv-04049-NKL Document 1-1 Filed 03/10/21 Page 9 of 21
                                                                                                           Electronically Filed - Callaway - February 24, 2021 - 04:00 PM
       38.      Defendant Estes Express Lines knew or should have known, in the exercise of

reasonable care, that Defendant Ross was not a skilled and competent driver.

       39.      Defendant Estes Express Lines is liable for the negligent actions of Defendant Ross

because Defendant Estes Express Lines was not a skilled and competent driver in the operation of the

subject vehicle.

       40.      Defendant Estes Express is further liable for the negligent actions of Defendant Ross

because Defendant Estes Express did not exercise reasonable care in selecting and hiring Defendant

Ross to operate the subject vehicle.

       41.      Defendant Estes Express was also negligent in failing to advise Defendant Ross of the

regulations and other laws applicable to the operation of subject vehicle on Missouri roadways, as well

as Defendant Estes Express’ own safety/training materials and standard operating procedures.

       42.      Defendant Estes Express Lines’ negligent hiring, selection, direction and supervision of

Defendant Ross directly and proximately caused and contributed to cause Plaintiff to sustain severe,

permanent, and progressive injuries.

       43.      As a direct and proximate result of the collision, which was caused by the

aforementioned acts and omissions of Defendant, Plaintiff has endured and will continue to endure

significant pain and suffering.

       44.      As a direct and proximate result of the aforesaid negligence of Defendant, Plaintiff has

become disabled.

       45.      As a direct and proximate result of the aforesaid negligence of Defendant, Plaintiff has

suffered and will continue to suffer damages including, but not limited to:

       a) Past medical and hospital expenses;

       b) Future medical, hospital and life care expenses;

       c) Past lost wages;
                                                    10


             Case 2:21-cv-04049-NKL Document 1-1 Filed 03/10/21 Page 10 of 21
                                                                                                             Electronically Filed - Callaway - February 24, 2021 - 04:00 PM
       d) Diminished earning capacity;

       e) Loss of employment;

       f) Loss of ability to obtain employment;

       g) Past and future emotional distress;

       h) Mental anguish;

       i) Disfigurement;

       j) Past and future pain and suffering; and

       k) Past and future loss of enjoyment of life.

       16.      All of Plaintiff’s injuries, disabilities, infirmities and damages are permanent, painful,

and progressive in nature and extent.

WHEREFORE, Plaintiff prays this Court enter judgement against Defendants for a reasonable sum of

damages in excess of $25,000.00, Plaintiff’s costs and for such other and further relief as the Court

deems just and proper.

       Plaintiffs also pray for judgment against Defendant Estes Express for punitive damages in such

sum as will serve to punish it and to deter it and others from like conduct.

     COUNT IV: Negligence Per Se (CFR Violations) Against Defendant Estes Express Lines

       46.      Plaintiff hereby incorporates by reference each and every allegation contained in the

above paragraphs of Petition for Damages as if full set forth herein.

       47.      Defendant Estes Express Lines is vicariously liable for the negligent acts and/or

omissions of Defendant Ross, in that Defendant Estes Express was acting by and through Defendant

Ross as its agent or employee at the time that he engaged in such negligent acts and/or omissions.

       48.      Defendant Estes Express Lines is an “employer” under 49 CFR 390.5 of the Federal

Motor Carrier Safety Regulations (“FMCSR”) because the business that Estes Express conducts affects

                                                     11


             Case 2:21-cv-04049-NKL Document 1-1 Filed 03/10/21 Page 11 of 21
                                                                                                            Electronically Filed - Callaway - February 24, 2021 - 04:00 PM
interstate commerce and Defendant Estes Express owns a commercial vehicle in connection with that

business.

       49.      Defendant Ross is an “employee” under 49 CFR 390.5 of the FMCSR because he is

employed by Defendant Estes Express, and drives a commercial motor vehicle in his employment with

Estes Express Lines.

       50.      Defendant Estes Express Lines’ Kenworth semi-truck mentioned above is a

“commercial motor vehicle” under 49 CFR 390.5 of the FMCSR because the vehicle weighs more than

10,001 pounds and is used on a highway in interstate commerce to transport property.

       51.      Defendants Estes Express Line and Defendant Ross, as well as the semi-truck, are

subject to and required to comply with, the rules of the Federal Motor Carrier Safety Regulations.

       52.      49 CFR 390.3 of the FMCSR states in relevant part, “Every employer shall be

knowledgeable of and comply with all regulations contained in this subchapter which are applicable to

that motor carrier's operations. Every driver and employee shall be instructed regarding, and shall

comply with, all applicable regulations contained in this subchapter.”

       53.      49 CFR 390.11 of the FMCSR states, “Whenever in part 325 of subchapter A or in this

subchapter a duty is prescribed for a driver or a prohibition is imposed upon the driver, it shall be the

duty of the motor carrier to require observance of such duty or prohibition. If the motor carrier is a

driver, the driver shall likewise be bound.”

       54.      49 CFR 391.11 of the FMCSR states in relevant part, “A person shall not drive a

commercial motor vehicle unless he/she is qualified to drive a commercial motor vehicle. Except as

provided in §391.63, a motor carrier shall not require or permit a person to drive a commercial motor

vehicle unless that person is qualified to drive a commercial motor vehicle.”

       55.      49 CFR 392.6 of the FMCSR states, “No motor carrier shall schedule a run nor permit

nor require the operation of any commercial motor vehicle between points in such period of time as
                                                 12


             Case 2:21-cv-04049-NKL Document 1-1 Filed 03/10/21 Page 12 of 21
                                                                                                             Electronically Filed - Callaway - February 24, 2021 - 04:00 PM
would necessitate the commercial motor vehicle being operated at speeds greater than those prescribed

by the jurisdictions in or through which the commercial motor vehicle is being operated.”

       56.      On March 12, 2019, defendant Ross, while driving defendant Estes Express Lines’ semi-

truck, caused an accident with Plaintiff.

       57.      Defendants were negligent in such operation of their vehicles and violated the FMCSR

in the following manners:

             a. Violation of 49 CFR 390.3 in that, upon information and belief, Defendant Estes

                Express Lines was not knowledgeable of and did not comply with the FMCSR;

             b. Violation of 49 CFR 390.3 of the FMCSR in that, upon information and belief,

                Defendant Estes Express Lines did not instruct Defendant Ross regarding the FMCSR

                and Defendant Ross did not follow the FMCSR;

             c. Violation of 49 CFR 390.11 in that, upon information and belief, Defendant did not

                require Defendant Ross to observe the prohibitions set forth in the FMCSR;

             d. Violation of 49 CFR 391.11 of the FMCSR in that Defendant Ross was not qualified to

                drive a commercial motor vehicle because he did not have the experience or training to

                safely operate Defendant Estes Express’ semi-truck;

             e. Violation 49 CFR 392.6 of the FMCSR in that, upon information and belief, Defendant

                Estes Express’s delivery schedule for Defendant Ross required him to drive faster than

                the speed limit.

       58.      As a driver and passenger, Plaintiff Gilbert, respectively, was a member of the class that

the Federal Motor Carrier Safety Regulations are designed to protect.

       59.      As a direct and proximate result of the collision, which was caused by the

aforementioned acts and omissions of Defendant, Plaintiff has endured and will continue to endure

                                                    13


             Case 2:21-cv-04049-NKL Document 1-1 Filed 03/10/21 Page 13 of 21
                                                                                                             Electronically Filed - Callaway - February 24, 2021 - 04:00 PM
significant pain and suffering.

       60.      As a direct and proximate result of the aforesaid negligence of Defendant, Plaintiff has

become disabled.

       61.      As a direct and proximate result of the aforesaid negligence of Defendant, Plaintiff has

suffered and will continue to suffer damages including, but not limited to:

       a) Past medical and hospital expenses;

       b) Future medical, hospital and life care expenses;

       c) Past lost wages;

       d) Diminished earning capacity;

       e) Loss of employment;

       f) Loss of ability to obtain employment;

       g) Past and future emotional distress;

       h) Mental anguish;

       i) Disfigurement;

       j) Past and future pain and suffering; and

       k) Past and future loss of enjoyment of life.

       62.      All of Plaintiff’s injuries, disabilities, infirmities and damages are permanent, painful,

and progressive in nature and extent.

WHEREFORE, Plaintiff prays this Court enter judgement against Defendants for a reasonable sum of

damages in excess of $25,000.00, Plaintiff’s costs and for such other and further relief as the Court

deems just and proper.

       Plaintiffs also pray for judgment against Defendant Estes Express for punitive damages in such

sum as will serve to punish it and to deter it and others from like conduct.

                                                     14


             Case 2:21-cv-04049-NKL Document 1-1 Filed 03/10/21 Page 14 of 21
                                                                                                             Electronically Filed - Callaway - February 24, 2021 - 04:00 PM
  COUNT V: Negligence Per Se (Missouri Statutes) Against Defendant Estes Express Lines and

                                              Defendant Ross

       63.      Plaintiff hereby incorporates by reference each and every allegation contained in the

above paragraphs of Petition for Damages as if full set forth herein.

       64.      Defendant Estes Express Lines is vicariously liable for the negligent acts and/or

omissions of Defendant Ross, in that Defendant Estes Express was acting by and through Defendant

Ross as its agent or employee at the time that he engaged in such negligent acts and/or omissions.

       65.      The subject collision and Plaintiff’s injuries and damages described herein are the direct

and proximate result of Defendant Estes Express and Defendant Ross’ violations of one or more of the

following statutes in one or more of the following particulars:

             a) Defendant Ross failed to operate the subject vehicle in a careful and prudent manner and

                failed to exercise the highest degree of care, in violation of R.S.Mo, § 304.012, in that

                Defendant drove into Plaintiff’s lane and forced Plaintiff’s vehicle off of the roadway;

             b) Defendant Ross violated R.S.Mo, § 304.019 in that Defendant Ross drove into

                Plaintiff’s lane without properly alerting or signaling Plaintiff;

             c) Defendant Ross failed to operate the subject vehicle in a careful and prudent manner and

                failed to exercise the highest degree of care in violation of R.S.Mo. § 304.012 in that

                Defendant failed to keep a careful look out of his surroundings;

             d) Defendant Ross failed to operate the subject vehicle in a careful and prudent manner in

                violation of R.S.Mo. § 304.012 in that Defendant failed to keep a safe speed while on

                the roadway;

             e) Defendant Ross failed to observe and comply with the rules of the road in violation of

                R.S.Mo § 304.014; and/or

             f) In other manners that will be discovered prior to trial.
                                                    15


             Case 2:21-cv-04049-NKL Document 1-1 Filed 03/10/21 Page 15 of 21
                                                                                                           Electronically Filed - Callaway - February 24, 2021 - 04:00 PM
       66.      The above statutes are intended to protect Missouri motorists, passengers, and

pedestrians from the dangerous operation of motor vehicles, including Plaintiff.

       67.      At the time Defendant violated one or more of the above-mentioned statutes in one or

more particulars, Plaintiff was a driver of a motor vehicle on a Missouri road, and thus belonged to the

class of persons that the above statutes are intended to protect; and that the conduct of Defendant

directly caused or contributed to cause Plaintiff to suffer severe, permanent and progressive injuries

described herein and extreme mental pain and suffering.

       68.      As a direct and proximate result of the collision, which was caused by the

aforementioned acts and omissions of Defendant, Plaintiff has endured and will continue to endure

significant pain and suffering.

       69.      As a direct and proximate result of the aforesaid negligence of Defendant, Plaintiff has

become disabled.

       70.      As a direct and proximate result of the aforesaid negligence of Defendant, Plaintiff has

suffered and will continue to suffer damages including, but not limited to:

       a) Past medical and hospital expenses;

       b) Future medical, hospital and life care expenses;

       c) Past lost wages;

       d) Diminished earning capacity;

       e) Loss of employment;

       f) Loss of ability to obtain employment;

       g) Past and future emotional distress;

       h) Mental anguish;

       i) Disfigurement;

       j) Past and future pain and suffering; and
                                                    16


             Case 2:21-cv-04049-NKL Document 1-1 Filed 03/10/21 Page 16 of 21
                                                                                                            Electronically Filed - Callaway - February 24, 2021 - 04:00 PM
       k) Past and future loss of enjoyment of life.

       71. All of Plaintiff’s injuries, disabilities, infirmities and damages are permanent, painful, and

progressive in nature and extent.

WHEREFORE, Plaintiff prays this Court enter judgement against Defendants for a reasonable sum of

damages in excess of $25,000.00, Plaintiff’s costs and for such other and further relief as the Court

deems just and proper.

       Plaintiffs also pray for judgment against defendant Estes Express for punitive damages in such

sum as will serve to punish it and to deter it and others from like conduct.

                                    DEMAND FOR JURY TRIAL

       Plaintiff hereby demands trial by jury on all issues so triable.



                                              Respectfully submitted,

                                              Fletcher Law Office, LLC


                                                   /s/ Gage K. Fletcher
                                              GAGE K. FLETCHER               #69079
                                              4505 Madison Avenue, Suite 270
                                              Kansas City, MO 64111
                                              Phone: (816) 631-2868
                                              E-mail: Gage@FletcherLawUSA.com
                                              ATTORNEY FOR PLAINTIFF




                                                    17


           Case 2:21-cv-04049-NKL Document 1-1 Filed 03/10/21 Page 17 of 21
                                                                   Electronically Filed - Callaway - February 24, 2021 - 04:00 PM




Case 2:21-cv-04049-NKL Document 1-1 Filed 03/10/21 Page 18 of 21
                                                                                           Electronically Filed - Callaway - February 24, 2021 - 04:00 PM
                                                                            21CW-CV00191

            IN THE CIRCUIT COURT OF CALLAWAY COUNTY, MISSOURI


 Kerry Gilbert                                             )
                                                           )
                                 Plaintiff,                )
                                                           )             Case No.
 v.                                                        )             Division
                                                           )
 ESTES EXPRESS LINES                                       )
 Serve Registered Agent:                                   )   JURY TRIAL DEMANDED
 CSC-Lawyer Incorporating Service Co.                      )
 221 Bolivar Street                                        )
 Jefferson City, Mo, 65101                                 )
                                                           )
 AND                                                       )
                                                           )
 RANDALL ROSS                                              )
 Serve at:                                                 )
 201 Beverly Lane                                          )
 Collinsville, Illinois, 62234                             )
                                                           )
                                   Defendant(s).           )




                            DESIGNATION OF LEAD COUNSEL


       COMES NOW Gage Fletcher, of Fletcher Law Office, LLC and hereby files his

Designation of Lead Counsel for Kerry Gilbert, Plaintiff in the above-styled cause.




                                               Respectfully submitted,

                                               Fletcher Law Office, LLC


                                               ___/s/ Gage K. Fletcher_____________
                                               GAGE K. FLETCHER                  #69079
                                               PO Box 10056



       Case 2:21-cv-04049-NKL Document 1-1 Filed 03/10/21 Page 19 of 21
                                                                   Electronically Filed - Callaway - February 24, 2021 - 04:00 PM
                             Kansas City, MO 64171
                             Phone: (816) 631-2868
                             Fax: (816) 569-9256
                             E-mail: Gage@FletcherLawUSA.com
                             ATTORNEY FOR PLAINTIFF




Case 2:21-cv-04049-NKL Document 1-1 Filed 03/10/21 Page 20 of 21
             IN THE 13TH JUDICIAL CIRCUIT, CALLAWAY COUNTY, MISSOURI

Judge or Division:                                              Case Number: 21CW-CV00191
JEFF HARRIS
Plaintiff/Petitioner:                                           Plaintiff’s/Petitioner’s Attorney/Address
KERRY GILBERT                                                   GAGE KENNETH FLETCHER
                                                                PO BOX 10056
                                                          vs.   KANSAS CITY, MO 64171
Defendant/Respondent:                                           Court Address:
ESTES EXPRESS LINES CORPORATION /                               10 E. 5TH ST
CSC                                                             FULTON, MO 65251
Nature of Suit:
CC Pers Injury-Vehicular                                                                                                    (Date File Stamp)

                                                      Summons in Civil Case
  The State of Missouri to: ESTES EXPRESS LINES CORPORATION / CSC
                            Alias:
 221 BOLIVAR STREET
 JEFFERSON CITY, MO 65101
      COURT SEAL OF                You are summoned to appear before this court and to file your pleading to the petition, a
                                   copy of which is attached, and to serve a copy of your pleading upon the attorney for
                                   plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                                   exclusive of the day of service. If you fail to file your pleading, judgment by default may
                                   be taken against you for the relief demanded in the petition.
                                     ___________2/25/2021____________              _________________/s/ Sarah Baker________________
    CALLAWAY COUNTY
                                                    Date                                                   Clerk
                                   Further Information:
                                                           Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the defendant/respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
           _________________________________________________, a person of the defendant’s/respondent’s family over the age of
           15 years who permanently resides with the defendant/respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
         _____________________________________________ (name) ____________________________________________ (title).
         other: ______________________________________________________________________________________________.

     Served at _______________________________________________________________________________________ (address)
     in _____________________________ (County/City of St. Louis), MO, on _____________________ (date) at ___________ (time).

     _______________________________________________                             _________________________________________________
                    Printed Name of Sheriff or Server                                              Signature of Sheriff or Server
                                Must be sworn before a notary public if not served by an authorized officer:
                                 Subscribed and sworn to before me on _______________________________ (date).
           (Seal)
                                 My commission expires: __________________                 ________________________________________
                                                                       Date                                     Notary Public
  Sheriff’s Fees, if applicable
  Summons                       $
  Non Est                       $
  Sheriff’s Deputy Salary
  Supplemental Surcharge        $   10.00
  Mileage                       $                  (______ miles @ $.______ per mile)
  Total                         $
  A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
  classes of suits, see Supreme Court Rule 54.



OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 21-SMCC-242
                                                          1 of 1           Civil Procedure Form No. 1; Rules 54.01 – 54.05,
                      Case 2:21-cv-04049-NKL Document 1-1 Filed  03/10/21      Page 21 of 21
                                                                   54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
